internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 5-plr-104649-99 date date transferor corp a corp b corp c corp d business a business b date transferee corp e corp f plr-104649-99 corp g corp h syndicate exchange x a b country y this is in response to a letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated may may and date the facts submitted for consideration are substantially as set forth below transferor formerly known as corp h is an x corporation engaged principally in business a in country y and abroad transferor has outstanding a single class of stock which is traded on the exchange corp a is an x corporation engaged directly and indirectly in business b corp a owns dollar_figure percent of transferor corp a also holds dollar_figure percent of corp b and dollar_figure percent of corp c syndicate is a group of foreign persons that in the aggregate owns dollar_figure percent of the stock of corp d formerly known as corp g transferee formerly known as corp f was an x corporation newly created for purposes of the transactions described herein transferee issued and has outstanding a single class of stock for what are represented to be valid business reasons the following transactions have been consummated i corp b incorporated transferee formerly known as corp f and pursuant thereto transferred a nominal amount of property to it in plr-104649-99 exchange for stock ii iii iv v corp a and corp c sold equity interests that they held in corp e to transferee in a fair_market_value cash transaction syndicate merged into corp d as a result the shareholders of syndicate became shareholders of corp d and corp d acquired all of the assets and liabilities of syndicate subsequent to the above steps i ii and iii on date corp d transferred to transferee all of its banking business_assets in exchange for a percent of the stock of transferee and the assumption by transferee of the liabilities related to the assets transferred pursuant to this transfer corp d transferred stock of one u s_corporation and more than foreign entities many of which were corporations controlled by corp d within the meaning of sec_304 of the internal_revenue_code transferor transferred to transferee all of its assets in exchange for b percent of the stock of transferee and the assumption by transferee of the liabilities related to the assets transferred pursuant to this transfer transferor transferred stock of three u s_corporations and more than foreign entities many of which were corporations controlled by transferor within the meaning of sec_304 controlled corporations vi transferee changed its name from corp f to transferee corp d changed its name from corp g to corp transferor changed its name from corp h to transferor vii corp d transferred all of its assets including transferee stock to corp b in exchange for corp b stock and the assumption by corp b of the liabilities if any related to the assets transferred viii corp b merged into transferor as a result corp a received transferor stock and transferor became the sole shareholder of transferee in connection with the transaction it is represented that a b no transferee stock was issued for services rendered to or for the benefit of transferee in connection with the transaction and no stock was issued for indebtedness of transferee or for interest on any indebtedness none of the assets transferred were received by the transferor as part of plan_of_liquidation of another corporation plr-104649-99 c d e f g h i j k l m the transfer was not the result of a solicitation by a promoter broker or investment house the transferor did not retain any rights or interest with respect to any and all property transferred to transferee none of the stock being transferred by the transferor was subject_to any liabilities none of the stock transferred was sec_306 stock within the meaning of sec_306 transferee is not a holding_company and the transaction did not otherwise involve the formation of a bank_holding_company the adjusted_basis and the fair_market_value of the assets transferred by the transferor to transferee was equal to or exceeded the sum of liabilities assumed by the transferee plus any liabilities to which the transferred assets were subject the liabilities of the transferor assumed by transferee were incurred in the ordinary course of business and were associated with the assets transferred there was no indebtedness between transferee and the transferor and there was no indebtedness created in favor of the transferor as a result of the transaction the transfers and exchanges occurred under a plan agreed upon before the transaction in which the rights of the parties were defined except for the transactions that occurred in steps i through iii all exchanges occurred on approximately the same date date and were intended to be parts of the same plan at the time of the transaction and currently there is no plan or intention on the part of transferee to redeem or otherwise reacquire any stock issued in the transaction taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of transferee to be received in the exchange the transferors or the transferor alone were and will be in control of transferee within the meaning of sec_368 plr-104649-99 n o p q r s each of the transferors received stock approximately equal to the fair_market_value of the property transferred to transferee the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by transferee to dispose_of the transferred property other than in normal course of business each of the parties to the transaction paid its own expenses if any incurred in connection with the transaction the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations none of the transferors is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor t the transferee will not be a personal_service_corporation within the meaning of sec_269a based solely on the information submitted and the representations set forth above it si held as follows for federal_income_tax purposes the transfer by transferor of all its assets to transferee will be viewed in part as a transfer of the controlled corporations’ stock in exchange for transferee stock and an aliquot portion of the liabilities assumed by transferee in the transaction to the extent of the amount of the aliquot portion of liabilities referred to in ruling the acquisition by transferee of the controlled corporations’ stock will constitute an acquisition of stock by a related corporation within the meaning of sec_304 to the extent os such aliquot portion of liabilities the acquisition will be treated as a distribution in redemption of the stock of the transferee the transfer by transferor of controlled corporations’ stock in exchange for transferee stock will constitute an exchange within the meaning of sec_351 and no gain_or_loss will be recognized by transferor sec_351 the transfer by transferor of the assets other than the controlled corporations stock in exchange for transferee stock and the assumption_of_liabilities will constitute an exchange within the meaning of sec_351 and plr-104649-99 no gain_or_loss will be recognized by transferor sec_351 and sec_357 transferee will recognized no gain_or_loss upon its receipt of property in exchange for stock of transferee sec_1032 we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer and an authorized representative sincerely assistant chief_counsel corporate by debra carlisle chief branch
